Citation Nr: 1039595	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  10-16 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left arm 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1951 to February 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2009 rating 
decision of the Denver, Colorado VARO.  In August 2010, a Travel 
Board hearing was held before the undersigned; a transcript of 
the hearing is included in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2010).

Regarding the claims of service connection for hearing loss and 
tinnitus, the Veteran has not been afforded a VA audiological 
examination.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to the third factor above, the U. S. Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Veteran testified in August 2010 that he suffered excessive 
noise exposure during his time in service.  He reported that he 
worked in a motor pool at Camp Gordon (now Fort Gordon), Georgia 
for 4 to 5 months, followed by 6 to 7 months helping to load and 
supply ammunition for Howitzer cannons.  He alleges that his 
current hearing loss and tinnitus are due to firearm training, 
using M-1 rifles, and working with 105 Howitzer cannons in 
service.  He testified that no hearing protection was used and 
that he experienced ringing in his ears immediately after the 
first few rounds of explosions.  He attested to hearing loss and 
tinnitus upon separation from service and reported no significant 
noise exposure after service.  The Veteran is competent to report 
excessive noise exposure in service and a decrease in hearing 
acuity and ringing in the ears since service, and based on this 
history and the competent evidence of hearing loss, as defined by 
VA, and tinnitus, the "low threshold" standard outlined in 
McLendon is met, and a VA nexus examination is necessary.  

The Veteran has also not been afforded a VA examination with 
respect to his claim of service connection for residuals of a 
left arm fracture.  He reported that he fractured his left arm 
within 2 weeks of being on active duty service, in late March or 
early April 1951, while still in basic training.  He testified 
that he was off duty for 2 days and that his left arm was placed 
in a plaster cast from wrist to elbow, which he maintained for 
the duration of basic training.  He reported that he still 
sometimes experiences intermittent pain and weakness in the left 
arm, for which he takes over-the-counter pain medications.  The 
Veteran's service treatment records  have been determined fire-
related, as documented in a September 2008 formal finding of 
unavailability; therefore, VA has a heightened duty to assist.  
An attempt was made to obtain any existing records from the 
Veteran's hospital stay due to his fractured left arm; however, 
the response indicated that a search of sick or morning reports 
from Fort Gordon from March through May 1951 is not possible 
without the Veteran's complete unit information, including 
company, battalion, and regiment.  The RO should make another 
request for the sick/morning reports, using the Veteran's full 
unit information.  Additionally, because the Veteran is competent 
to report a left arm fracture in service and residual pain and 
weakness, the "low threshold" standard is met and a VA nexus 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Secure for association with the claims 
file copies of the complete clinical records 
of all VA evaluation and/or treatment the 
Veteran has received for hearing loss, 
tinnitus and/or left arm complaints.  The 
Veteran's assistance in identifying such 
records should be sought.

2.  Ascertain the Veteran's full unit 
information, including company, battalion, 
and regiment.  Using that information, 
request sick/morning reports from Fort Gordon 
(formerly Camp Gordon), Georgia, from March 
1951 to May 1951.

3.  Then arrange for an audiological 
evaluation to determine the presence and 
likely etiology of any hearing disability.  
The Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Does the Veteran have tinnitus?  What 
is the most likely etiology for any such 
tinnitus?  Specifically, is it at least as 
likely as not (a 50% or greater 
probability) that any such disability is 
related to the Veteran's active duty 
service, including as due to exposure to 
noise therein?  The examiner must provide 
the rationale for the opinion expressed.  

(b)	Does the Veteran have bilateral 
hearing loss?  What is the most likely 
etiology for any such hearing loss?  
Specifically, is it at least as likely as 
not (a 50% or greater possibility) that 
any such disability is related to the 
Veteran's active duty service, including 
as due to exposure to noise therein?  The 
examiner must provide the rationale for 
the opinion expressed.  

4.  Additionally, arrange for an examination 
to determine the nature and likely etiology 
of any left arm disability, and in particular 
whether or not such disability is related to 
his active duty service.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination.  Based 
on examination of the Veteran and review of 
his claims file, the examiner should provide 
an opinion responding to the following:  

(a)	Please identify (by medical 
diagnosis) the Veteran's current left arm 
disability/disabilities.

(b)	As to each left arm disability entity 
diagnosed, please indicate what is the 
most likely etiology for any such left arm 
disability?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it was incurred in the 
Veteran's active duty service?   The 
examiner must provide the rationale for 
the opinion expressed.  

5.  Then re-adjudicate the claims.  If any 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Nancy Snyder,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

